Citation Nr: 0826551	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-35 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right knee condition, and, if so, whether 
service connection is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a left knee condition, and, if so, whether 
service connection is warranted.

3.  Entitlement to a compensable rating for residuals of a 
left tibia stress fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which reopened and denied claims for 
service connection for right and left knee conditions and 
denied a compensable rating for residuals of a left tibia 
stress fracture.  

The veteran testified before the undersigned at a November 
2007 hearing at the RO.  A transcript has been associated 
with the file.

Regardless of the RO's decision to reopen the right and left 
knee claims, the Board is nevertheless required to address 
the issue of reopening to determine whether new and material 
evidence has been submitted on each claim.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).




FINDINGS OF FACT

1.  An RO rating decision dated in February 1994, of which 
the veteran was notified in March 1994, denied the veteran's 
claims of entitlement to service connection for right and 
left knee conditions.  The veteran's appeal was not perfected 
due to an untimely Form 9.

2.  The veteran filed petitions to reopen the right and left 
knee condition claims in December 1995.  The veteran's right 
knee disability was diagnosed as a bucket handle tear of the 
medial meniscus with formation of a ganglion cyst.  His 
claims were denied in a September 1996 rating decision, of 
which he was notified in October 1996.  The veteran did not 
appeal.

3.  Evidence received since the September 1996 RO decision on 
the right knee claim is new to the claims file, but does not 
relate to an unestablished fact necessary to substantiate the 
claim of whether a meniscal disability was incurred or 
aggravated in service, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

4.  The claim for right knee arthritis is a distinct and 
original claim.

5.  Additional evidence received since the September 1996 
rating decision is neither cumulative nor redundant, and 
raises the possibility of substantiating the veteran's claim 
for service connection for a left knee condition.

6.  The preponderance of the evidence is against a causal 
link between the veteran's current right knee arthritis and 
any remote incident in service, including service as a 
paratrooper.

7.  The preponderance of the evidence is against a causal 
link between the veteran's current left knee arthritis and 
meniscal tears and any remote incident in service, including 
service as a paratrooper.

8.  The veteran's service-connected residuals of left tibia 
fracture have not been manifested by at least slight knee or 
ankle disability.


CONCLUSIONS OF LAW

1.  The September 1996 rating decision, denying the claims of 
service connection for right and left knee conditions, is 
final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for a left knee 
condition; the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for a right knee 
bucket handle tear of the medial meniscus with formation of a 
ganglion cyst; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  The veteran's right knee arthritis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2007).

5.  The veteran's left knee condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2007).

6.  The criteria for a compensable evaluation for residuals 
of left tibia fracture are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. New and Material Evidence

The veteran brought prior claims for service connection for 
the right and left knee in December 1993.  A February 1994 
rating decision, of which the veteran was notified in March 
1994, denied those claims as no chronic disability of either 
knee was shown to have been incurred in service.  The veteran 
initiated an appeal with a June 1994 Notice of Disagreement.  
A November 1994 Statement of the Case was sent to the veteran 
in December 1994.  The veteran filed an untimely VA Form 9 in 
July 1995.  The February 1994 decision is final.  38 U.S.C.A. 
§§ 7104, 7105.  The veteran attempted to reopen the claims in 
December 1995, with the submission of additional evidence, 
showing a recent arthroscopy surgery for his right knee, due 
to a bucket handle meniscus tear, with a ganglion cyst.  A 
September 1996 rating decision, of which the veteran was 
notified in October 1996, denied reopening, as there was no 
evidence to show that the meniscus tear was in any way 
related to service.  The veteran did not respond.  The 
September 1996 decision is final.  38 U.S.C.A. §§ 7104, 7105.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran has an additional diagnosis of arthritis of the 
right knee which was not a part of his prior claims.  To the 
extent that the veteran continues to claim the bucket handle 
meniscus tear, the veteran has submitted no evidence showing 
a relationship between that disability and service.  The 
Board finds that new and material evidence has not been 
submitted on the right knee meniscus claim, and reopening is 
not warranted.  See 38 C.F.R. § 3.156(a), supra.  

To the extent to which the veteran's claim is for arthritis 
of the right knee, this disability was not previously 
considered.  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has recently addressed the meaning 
of the "factual basis" upon which separate disability 
claims are brought.  See Boggs v. Peake, 520 F.3d 1330 (2008) 
(discussing 38 U.S.C.A. § 7104(b) in the context of reopening 
a previously denied service connection claim).  The Federal 
Circuit held that the "factual basis" of a claim for 
purposes of 38 U.S.C. § 7104(b) is the veteran's disease or 
injury rather than the symptoms of the veteran's disease or 
injury.  Id., at 1334.  As such, the right knee arthritis is 
a distinct claim for which reopening is not necessary.  
Service connection will be discussed below.  

The prior evidence of record showed that the veteran had not 
been diagnosed or treated for a left knee disability at the 
time of the February 1994 or September 1996 rating decisions.  
As a result, any evidence showing that the veteran has a 
current disability of the left knee would be sufficient to 
reopen the claim.  The veteran has been diagnosed with 
arthritis of the left knee.  The Board finds that new and 
material evidence has been submitted on the left knee claim, 
and reopening is warranted.  See 38 C.F.R. § 3.156(a), supra.  



II. Service Connection

The veteran contends that he has right and left knee 
disabilities as a result of his service as a paratrooper.  
For the reasons that follow, the Board concludes that service 
connection is not warranted for either knee.

The medical record indicates that the veteran underwent a 
November 1995 arthroscopy of his right knee for a bucket 
handle tear of the right medial meniscus with chronic 
synovitis.  A June 2005 MRI of the left knee diagnosed a 
thick and complex tear of the posterior horn of the medial 
meniscus and early rupture of the lateral meniscus.  He has 
also received a diagnosis of degenerative arthritis of both 
knees in a February 2004 x-ray study.  This diagnosis was 
challenged by a May 2005 x-ray study, which found no 
significant soft tissue or bony abnormalities of the knees.  
The Board will assume that the veteran does have arthritis of 
the bilateral knees for the purposes of this decision.

The veteran's primary contention is that he injured both 
knees due to impacts he endured as a paratrooper.  The 
veteran's DD 214 reflects a Parachutist Badge.  High stress 
impacts are consistent with parachuting.  The veteran has 
also reported injuring his right knee in a jump and visiting 
doctors in Italy and Fort Bragg.  No record of such treatment 
is of record.  His service medical records do not reflect 
complaints, diagnosis or treatment of a knee disability.  The 
veteran's separation examination was clear of knee 
disabilities.  Furthermore, the veteran's 1988 to 1992 
private medical records from a chiropractor, F.W., do not 
show the presence of chronic knee disabilities.  The veteran 
began reporting right knee pain in October 1992, but this was 
not given a diagnosis.  The veteran's left knee was entirely 
asymptomatic for several years thereafter.  The Board 
concedes that the veteran did experience traumatic impact 
during active service.  While continuity is not established, 
this is sufficient to satisfy the second service connection 
element.  See Hickson, supra.  

While the veteran attributes his knee disabilities to 
service, the Board cannot simply take his word on the matter.  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There are two references in the veteran's medical records 
that his knee problems began during service.  A November 1995 
VA treatment record indicates that the veteran reported that 
he had a right knee arthroscopy following trauma he suffered 
as a paratrooper.  The veteran reported that his knees began 
to bother him during service at his February 2004 VA 
examination.  The examiner recorded the veteran's statements 
without additional comment, as the claims file was 
unavailable at that time.  

The veteran was sent for an April 2006 VA examination in 
connection with this claim.  The examiner was asked to 
determine whether the veteran's current knee disabilities 
were related to service.  On review of the veteran's claims 
file, including his service medical records, VA treatment 
records, and private medical records, and physical evaluation 
of the veteran, the examiner concluded that his knee 
disabilities were not at least as likely as not related to 
service.  The veteran had a span of several years between 
service and the onset of a knee disability.  

The other references in the record relating the knee 
disorders to service apparently had the veteran as their 
source.  To the extent that they record the veteran's 
comments, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  To the extent that the comments reflect an 
exercise of medical judgment, the Court has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  The Board's review of the 
veteran's service medical records and his post service 
medical records disagrees with his reported history.  The 
April 2006 VA examiner relied on those records in arriving at 
his opinion.  The Board finds that the VA opinion has more 
probative weight than the comments in the veteran's medical 
records as the VA opinion had a superior factual background 
on which to base the opinion.  

The Board finds, therefore, that the veteran did not have a 
right or left knee disability during service or as a result 
of service.  Service connection must be denied on a direct 
basis.  See Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is, 
however, no evidence to show that the veteran's arthritis of 
either knee was manifested within one year of service.  
Accordingly, the veteran may not benefit from the 
presumption.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. Increased Rating

The veteran contends that he is entitled to a compensable 
rating for his residuals of a left tibia stress fracture.  
For the reasons that follow, the Board concludes that an 
increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

The veteran's service connected disability has been rated 
under Diagnostic Code 5262, which rates impairment of the 
tibia and fibula.  See 38 C.F.R. § 4.71a (2007).  These 
ratings are provided for nonunion and malunion.  Id.  A 
minimum compensable rating is provided when there is malunion 
resulting in slight knee or ankle disability.  Id.  

The record does not clearly identify any residuals that the 
veteran currently suffers from as a result of his old tibial 
stress fracture.  Indeed, the February 1994 rating decision 
which granted service connection states that the veteran had, 
at that time, no chronic residuals.  The veteran's service 
medical records show that the veteran had a stress fracture 
of the distal end of the tibia during service.  The veteran 
had tenderness at the "boot" level of the bone, indicating 
an injury near the ankle.  The problem resolved and the 
veteran had no further complaints or treatment.  As such, the 
Board has reviewed the evidence of record concerning the 
veteran's left ankle.  

The current evidence of record reveals no disability 
resulting from his tibial stress fracture.  At the veteran's 
February 2004 VA examination, he described his lower 
extremity disabilities.  The veteran discussed only his knees 
as problems, stating that he also had a right foot injury 
during service that had resolved and does not bother him now.  
At the veteran's April 2006 VA examination, he stated that he 
had no problem or discomfort of the left foot.  Evaluation of 
the left foot was normal with left knee disability as 
described above.  There is no evidence of left tibia fracture 
residuals of any kind.  Review of the veteran's VA treatment 
records similarly show no sign of chronic residuals 
associated with the veteran's left tibia stress fracture.  

The Board has considered the veteran's argument on this 
issue, as set forth in his February 2005 Notice of 
Disagreement and his October 2005 VA Form 9 and in his 
testimony before the undersigned.  The veteran argues, 
essentially, that the examinations in this case were 
inadequate because the examiner was a general practitioner, 
not an orthopedic specialist, she did not have the claims 
file available for review, and that consideration of his 
various left knee problems should entitle him to a 
compensable rating.  

The Board notes that even if a general practitioner provides 
an examination, the examiner is nonetheless a fully qualified 
and competent medical doctor.  The facts of this case present 
no unusual disorder or disability profile that would call 
into question the ability of a medical doctor to render a 
sound evaluation of the veteran's service connected 
disability.  

The Board observes that review of the claims file is only 
required where necessary to ensure a fully informed 
examination or to provide an adequate basis for the 
examiner's findings and conclusions; necessity for pre-
examination records review is to be determined according to 
the facts of each individual case.  See VAOPGCPREC 20-95; 61 
Fed. Reg. 10,064 (1996).  In this case, resort to the 
veteran's claims file was not necessary for the examiner to 
provide findings as to the current symptoms of the veteran's 
service-connected left tibia stress fracture residuals, which 
is the question at issue in this case.  The examiner was not 
asked to resolve conflicting medical opinions or diagnoses, 
so review of the file was not needed.  

Finally, the Board must emphasize that the veteran is not 
service connected for a left knee disorder.  All of the 
disabilities which the veteran argues should be incorporated 
into his rating, i.e., crepitus, arthritis, meniscus surgery 
residuals, are not actually a part of his service connected 
disability.  As a result, a rating based on those symptoms is 
not appropriate.  

In sum, the Board finds that the veteran has no identifiable 
symptoms associated with his service connected residuals of a 
left tibia stress fracture.  The Board concludes that the 
criteria for a compensable rating are not met, regardless of 
the Diagnostic Code applied.  See generally 38 C.F.R. 
§ 4.71a.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board, however, concludes that the 
criteria for a compensable rating have at no time been met.  
Accordingly, staged ratings are inapplicable.  See id.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  In this 
case, however, the veteran has no identified residuals of his 
left tibia stress fracture.  The rule of DeLuca cannot be 
applied to a complete lack of active symptomatology.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Veterans Claims Assistance Act

As to the petition to reopen the claim of a left knee 
condition, reopening has been granted, as discussed above.  
As such, the Board finds that any error related to the VCAA 
as to reopening is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the veteran's petition to reopen his right 
knee claim, service connection and increased rating claims, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the veteran be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.  A letter dated in March 2005 fully satisfied the 
duty to notify provisions for the petition to reopen.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  Although this letter was not sent prior to initial 
adjudication of the veteran's petition, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in March 2005, he was provided five months to 
respond with additional argument and evidence and the claims 
were readjudicated and the statement of the case (SOC) was 
provided to the veteran in August 2005.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The RO utterly failed to 
provide notice of the Kent elements; however, the Board finds 
this to be harmless error.  The RO reopened the right knee 
claim and denied on the same basis, lack of nexus to service, 
that was the basis of the previous denial.  The veteran was 
informed of the basis of denial of his right knee claim in 
the March 2004 rating decision, the August 2005 Statement of 
the Case and the March 2007 Supplemental Statement of the 
Case.  The veteran had ample opportunity to respond and the 
March 2005 notice letter provided the veteran the elements of 
service connection and requested that he submit additional 
evidence.  To satisfy the claim, the veteran needed to submit 
new evidence pertaining to the grounds of prior final denial.  
The Board concludes that the error in notice content was 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

A letter dated in March 2005 fully satisfied the duty to 
notify provisions for the service connection claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  Although this letter was not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in March 2005, he was provided five months to 
respond with additional argument and evidence and the claims 
were readjudicated and the statement of the case (SOC) was 
provided to the veteran in August 2005.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Prior to initial adjudication of the veteran's increased 
rating claim, a letter dated in January 2004 fully satisfied 
the duty to notify provisions elements two and three.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  In order to


satisfy the first Quartuccio element for an increased-
compensation claim, section 5103(a) compliant notice must 
meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and daily 
life (such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; 

(3) the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in 
that case.  Failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id., at 889.  
Lack of prejudicial harm may be shown in three ways: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Id., at 887; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit 
indicated that this was not an exclusive list of ways that 
error may be shown to be non prejudicial.  See Sanders, at 
889.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See id.; see also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the increased rating 
claim, the RO sent the veteran a January 2004 letter, which 
requested that the veteran provide evidence describing how 
his disability had worsened.  This notice was renewed with an 
additional notice letter in March 2005.  In addition, the 
veteran was questioned about the effect that worsening has on 
his employment and daily life during the course of the 
February 2004 and April 2006 VA examinations performed in 
association with this claim.  The Board finds that the notice 
given, the questions directly asked and the responses 
provided by the veteran both at interview and in his own 
statements show that he knew that the evidence needed to show 
that his disability had worsened and what impact that had on 
his employment and daily life.  As the Board finds veteran 
had actual knowledge of the requirement, any failure to 
provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for a tibia disorder.  As discussed above, 
tibia impairment is rated under Diagnostic Code 5262, 
38 C.F.R. § 4.71a.  This is the only Diagnostic Code to rate 
this disability and it is not cross referenced to any other 
Codes for the purposes of evaluation.  See id.  While the 
veteran was not provided notice of the criteria contained in 
the Diagnostic Code, the Board finds this error harmless.  
The March 2004 rating decision, February 2005 Statement of 
the Case (SOC) and March 2007 Supplemental Statement of the 
Case (SSOC) discussed the criteria for a higher rating.  The 
February 2005 SOC also contained the text of Diagnostic Code 
5262.  The veteran had ample opportunity to respond in light 
of the SOC and was provided readjudication in the March 2007 
SSOC.  The Board finds that, despite the error, the 
adjudication was nevertheless essentially fair.  See Sanders, 
supra.  

As to the third and fourth elements, the Board notes that the 
veteran was provided such notice in the February 2004 and 
March 2005 letters.  The Board finds that the third and 
fourth elements of Vazquez-Flores are satisfied.  See id.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

In sum, the Board finds that VA has adequately discharged its 
duty to notify under the VCAA for the increased rating claim.  
See Quartuccio and Vazquez-Flores, both supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has indicated 
in his November 2003 claim that he receives solely VA medical 
care for his conditions.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a service connection claim, 
as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his right or left knee conditions can 
be directly attributed to service.  Further examination or 
opinion is not needed on the knee claims because, at a 
minimum, the sole competent medical opinion in evidence 
concludes that the claimed conditions are not at least as 
likely as not associated with the veteran's military 
service.  This is discussed in more detail above.

The duty to assist includes, in increased ratings claims, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
February 2004.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2004 VA examination 
report is thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

The petition to reopen a claim of entitlement to service 
connection for a right knee bucket handle tear of the medial 
meniscus with ganglion cyst formation is denied.

Entitlement to service connection for right knee arthritis is 
denied.

The petition to reopen a claim of entitlement to service 
connection for a left knee condition is granted, to this 
extent only.

Entitlement to service connection for a left knee condition 
is denied.

Entitlement to a compensable rating for residuals of a left 
tibia stress fracture is denied.


____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


